UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6768



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LUIS CARBARCAS-A, a/k/a Lucho,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-85-62-P)


Submitted:   December 20, 2000            Decided:   January 12, 2001


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cheryl J. Sturm, Chaddsford, Pennsylvania, for Appellant. Mark T.
Calloway, United States Attorney, Frank D. Whitney, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Luis Carbarcas appeals the district’s court order denying his

Federal Rule of Criminal Procedure 35(a) motion.    We have reviewed

the record and the district court’s opinion and find no reversible

error.   Rule 35(a) is not available to correct errors at trial

prior to the imposition of sentence.     Hill v. United States, 368

U.S. 424, 430 (1962).    Accordingly, we affirm on the reasoning of

the district court.     See United States v. Carbarcas-A, No. CR-85-

62-P (W.D.N.C. May 8, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2